Citation Nr: 9919368	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  98-02 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to service connection for a back disorder.

2. Entitlement to service connection for residuals of a left 
shoulder acromioclavicular (AC) joint separation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
February 1980 to 
February 1983.

In August 1997 the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina denied, in 
pertinent part, the veteran's claims for service connection 
for a back condition and for residuals of a left shoulder 
separation.  The veteran timely appealed to the Board of 
Veterans' Appeals (Board), and requested an RO hearing 
through the submission of VA Form 9.  He subsequently was 
scheduled for an RO hearing, which was to be held in March 
1998, but evidence of record indicates that his 
representative advised the RO to cancel, and not reschedule, 
the RO hearing.

FINDINGS OF FACT

1.  There is no medical evidence of record suggesting that 
the veteran began to experience problems with his low back 
while on active duty in the military, or within one year 
after his discharge from service, or that any of the problems 
that he currently is experiencing with his low back are 
related to his service in the military, including any 
incident of service origin.

2.  The veteran received treatment on three occasions during 
service for complaints of pain or discomfort in his left 
shoulder; his doctors in service ultimately diagnosed a 
muscle strain.

3.  During the years since service, the veteran has sustained 
a separation of the AC joint of his left shoulder.

4.  There is no medical evidence of record suggesting that 
the problems the veteran experienced with his left shoulder 
during service resulted in chronic disability or that any of 
the problems that he currently may be experiencing with his 
left shoulder are related to his service in the military, 
including any incident of trauma therein.

5.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim of service connection for a back disorder or residuals 
of a left shoulder acromioclavicular (AC) joint separation is 
plausible.


CONCLUSION OF LAW

The claims for service connection for a back disorder and for 
residuals of a left shoulder AC joint separation are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability due to 
injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  Certain conditions, including 
degenerative joint disease (i.e., arthritis) are considered 
by VA to be chronic per se, and these conditions will be 
presumed to have been incurred in service if manifested to a 
compensable degree within a prescribed period of time after 
service, which is one year for arthritis.  The presumption is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

A more preliminary determination, however, that must be made 
in a case, such as this, involving claims for service 
connection is whether the claims are "well grounded."  A 
claim is "well grounded" if it is "plausible, meritorious 
on its own or capable of substantiation."  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1Vet. App. 78, 81 (1990).  
The initial burden of showing that a claim is well grounded-
if judged by a fair and impartial individual-resides with 
the veteran; if it is determined that he has not satisfied 
his initial burden of submitting evidence sufficient to show 
that his claim is well grounded, then his appeal must be 
denied, and VA does not have a "duty to assist" him in 
developing the evidence pertinent to his claim.  See Slater 
v. Brown, 9 Vet. App. 240, 243 (1996); Murphy, 1 Vet. App. at 
81-81.

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of (1) a current disability; 
(2) an in-service injury or disease; and (3) a nexus between 
the current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Evidence showing that 
a chronic condition subject to presumptive service 
connection, such as arthritis, became manifest to a 
compensable degree within the prescribed period of time after 
service (which, again, is one year for arthritis) may satisfy 
the nexus requirement.  See Traut v. Brown, 6 Vet. App. 495, 
497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that a veteran had a chronic condition during service, or 
within the presumptive period after service, and that he 
still has such a condition.  See also 38 C.F.R. § 3.303(d).  
Such evidence, however, must be medical unless it relates to 
a condition as to which, under the court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service, or within the presumptive period after service, 
provided that continuity of symptomatology is demonstrated 
thereafter, and if competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

I.  Service Connection for a Back Disorder

The veteran alleges that he initially injured his back during 
service while repairing a tire on a jeep.  He says that the 
tire exploded ("blew up") causing him to be thrown off 
balance and go tumbling about.  However, despite his 
contentions to the contrary, his service medical records do 
not show that he experienced any problems whatsoever with his 
back (or that he requested or received any treatment for it) 
while on active duty in the military, including after the 
incident in question, which occurred in November 1981.  The 
records concerning that incident make absolutely no mention 
of an injury involving the back, but rather, refer to other 
unrelated areas of his body.  The remainder of his medical 
records from service likewise are unremarkable for any 
evidence of trauma involving his back, or treatment related 
thereto.  His period of service ended in February 1983.

There also is no medical evidence of record indicating that 
the veteran experienced any problems with his back (or that 
he requested or received any treatment for it) within one 
year after his discharge from service.

According to a February 1997 statement from one of the 
veteran's private physicians, he treated the veteran in 
February 1988 for complaints of low back pain.  There was no 
reference to service.  VA records concerning treatment that 
the veteran has received since service show that, during a 
consultation in October 1996, he reported experiencing pain 
in his low back since 1987, although he also said that he 
believed his pain was caused by the exploding tire incident 
in service.  The examining physician diagnosed low back pain 
with sciatica (radiculopathy) affecting the lower 
extremities.  The veteran gave a history of low back pain 
dating back to 1986 when seen for follow-up treatment in 
November 1996.  There was no reference to service.  The 
examiner diagnosed lumbar disc disease.  A neurologist 
thereafter examined the veteran on referral and indicated 
that magnetic resonance imaging (MRI) studies of his low back 
disclosed evidence of a herniated nucleus pulposus (HNP) at 
L5-S1 with a moderate degree of spinal stenosis.  More recent 
records, concerning additional follow-up consultations in 
1997 show identical diagnoses, in addition to degenerative 
joint disease (DJD) of the back, so there is no question that 
the veteran currently has disability of the low back, and has 
since at least 1986.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  However, this notwithstanding, for his claim to 
be well grounded, there still must be competent evidence 
suggesting the existence of a relevant disease or injury 
during service, or within the one-year presumptive period 
after service, and, more importantly, medical evidence 
linking the problems currently affecting his back to the 
disease or injury in service.  See Epps v. Gober, 126 F.3d 
1464, 1468 (1997); see also Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  It is in these latter respects that his claim is 
lacking.

As alluded to earlier, there is no indication or suggestion 
that the veteran experienced problems with his back while in 
service or within one year thereafter and there is no 
objective evidence that he injured his back in the incident 
when the tire blew up in service.  Indeed, a number of 
complaints were listed at that time, but there was no 
reference to the back.  There also is no medical evidence or 
opinion linking the problems that he currently is 
experiencing with his low back to his service in the 
military, including any incident of service origin.  Although 
he believes that his current back problems are a residual of 
the exploding tire incident in service, he does not have the 
medical expertise or training to give a competent opinion on 
the determinative issue of medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Therefore, his allegations of such a relationship have no 
probative value.  The Board reiterates that a well-grounded 
claim must be supported by evidence, and not merely 
allegations.  See Tirpak v. Derwinski, 2 Vet. App. 609, 610 
(1992).  There is no such evidence in this case.

Therefore, although there is sufficient medical evidence of 
current disability involving the back to satisfy the first 
criterion of a well-grounded claim, the second and third 
criteria-requiring that there be persuasive evidence of 
problems with the back while in service, and medical evidence 
linking the current problems to service-still are not met.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (citing 
Murphy, 1 Vet. App at 81).  Inasmuch as there is no such 
evidence of record, the claim is not plausible and, 
therefore, is not well grounded.




II.  Residuals of a Separation of the AC Joint of the Left 
Shoulder

The veteran also alleges that he has symptoms referable to 
his left shoulder that are a residual of the exploding tire 
incident in service.  His service medical records confirm 
that he received treatment while on active duty, in February 
and May 1981 for shoulder complaints, after wrestling, and 
muscle strain was noted.  There was no reference to any 
shoulder joint injury.  In June 1982 and January 1983 he was 
seen for complaints of pain and discomfort in his left 
shoulder, but there was no reference to any injury to the 
left shoulder as a result of the exploding tire incident on 
November 1981.  Also, although the veteran did not undergo a 
separation examination prior to his discharge from service in 
February 1983, the records reflect that he was offered the 
opportunity to have an examination and it was noted that an 
examination was not required.  While the veteran was seen 
with shoulder muscle complaints in service those findings 
have not been shown to be chronic or to be linked to his 
current shoulder disorder.  Indeed, the first indication of 
problems with his left shoulder, post service, is a record 
concerning treatment that he received in October 1989, 
shortly after sustaining a separation of the AC joint of the 
shoulder.  That intercurrent injury was not in any way 
related to the exploding tire incident in service, or to any 
other incident of service.  There is no medical evidence 
relating the veteran's current shoulder disorder to service.

The veteran also reported during a May 1990 VA compensation 
examination that, since service, he had sustained a 
separation of the AC joint of his left shoulder, and, more 
importantly, all of the clinical findings that were noted 
during that evaluation, including those observed on x-ray 
studies of his left shoulder, were attributed to the post-
service intercurrent injury, and not the exploding tire 
incident in service (or to any other incident of service).  
Since the veteran and his representative are laymen, they do 
not have the medical expertise or training to establish such 
a relationship themselves.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The Board reiterates that 
allegations, alone, are not sufficient to make a claim well 
grounded; there also must be competent medical evidence to 
support the allegations, and here there is none.  See Tirpak 
v. Derwinski, 2 Vet. App. 609, 610 (1992).  Inasmuch as there 
is no such evidence of record, the claim is not plausible 
and, therefore, is not well grounded.

The RO denied the veteran's claims on the same premise as the 
Board-as not well grounded.  The RO also notified him in the 
December 1997 Statement of the Case (SOC) of the requirements 
to submit a well-grounded claim.  Clearly then, he is not 
prejudiced by the Board's decision to deny his claims on the 
same basis.  See Bernard v. Brown, 4 Vet. App. 384, 392-93 
(1994).  Also, the Board views its (and the RO's) discussion 
as sufficient to inform him of the type of evidence that 
is necessary to make his claims well grounded and warrant 
full consideration on the merits.  See Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995).  Hence, the VA has met its duty 
to inform him of the evidence necessary to support his 
claims.  See 38 U.S.C.A. § 5103(a).


ORDER

As evidence of well-grounded claims has not been submitted, 
the veteran's claims for service connection for a back 
condition and residuals of a left shoulder AC joint 
separation are denied.


		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

